Title: To John Adams from John Bondfield, 6 April 1781
From: Bondfield, John
To: Adams, John



Sir
Bordeaux 6 April 1781

Letters from Cadiz inform us of the arrival of a Vessel at that port from Baltimore she left the Bay the 16 february. The Capt. reports more than we can well Credit, that Arnold had made great distruction in the circuit he had taken which had rouzed the Virginians that a Body of Six Thousand Men had got betwixt him and his Shiping and they were in dayly expectation of his being Burgoign’d. The Americans had gaind a considerable advantage over the Enemy in So. Carolina, and that the affairs in general were in a flurishing State the New Emissions were Current without depreciation and the Royal Interest every where declined. The Ann and Luzern saild from Lorient the 27th. as did the Alliance and the Marquis de la fayet, the 29th. The safe arrival of the two last ships will give great satisfaction to the States the Marquis de la fayet having on Board all the Clothing provided by J. Williams consisting of eight Thousand Suits made up and cloth to make up 4000 more a quantity greatly short of that mentiond by Genl. Sulivan in his intercepted Letter which if it containd what realy the States expect so great a difficientcy will be a provoking disapointment.
We flatterd ourselves Holland would have created a divertion in the North Seas we do not find a single Ship yet at Sea. Letters from Madrid of the 30th. mention the appearance of the Spanish Fleet off Cadiz. Spain has not force to oppose to the Fleet under Darby who will enter Gibraltar without Oppossien. The french Fleet from Brest Saild the 23 of course only a day After the English Fleet left Silly a rencontre of them Fleets is not improbable. With respect I have the Honor to be Sir your very hbb Serv

John Bondfield

